Fourth Court of Appeals
                                San Antonio, Texas
                                    September 28, 2016

                                   No. 04-16-00209-CV

                                   Candelaria GARCIA,
                                        Appellant

                                             v.

                        STATE FARM LLOYDS and Sylvia Garza,
                                    Appellees

                     From the County Court at Law, Starr County, Texas
                                Trial Court No. CC-15-106
                        Honorable Romero Molina, Judge Presiding


                                      ORDER

    The Appellant’s Motion for Leave to File Appellant’s Amended Reply Brief is
GRANTED.

It is so ORDERED on this 28th day of September, 2016.

                                                               PER CURIAM




Attested to: _____________________________
               Keith E. Hottle
               Clerk of Court